DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 3/22/2018.  Acknowledgement is made with regards to priority claimed to Chinese Application No. CN 201810016819.5 filed on 1/5/2018.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 04 February 2020 is in compliance with the provisions of 37 CFR 1.97, except where lined through.  Accordingly, the information disclosure statement is being considered by the examiner, except for the lined through references.
The lined through reference fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a parameter generation module”1 in claim 1 and its dependents.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

In claim 1, the claim limitation “a parameter generation module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. More specifically, the specification fails to disclose any structure for performing the claimed function of the “a parameter generation module”.  At best, paragraph [0025] of the originally filed specification discloses “First, in step S310, the micro-processor circuit 200 receives in parallel the input parameters xi, x2-xn and the weight parameters wi, w2-wn of the neural network operation through the parameter generation module 210”, but this citation from the specification does not explicitly disclose what the corresponding structure, material, or acts for performing the entire claimed function of the parameter generation module is. See MPEP § 2181 (II)(B) (“In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239).  Claims 1 and its dependents are therefore rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  




(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claim 1, the claim limitation “a parameter generation module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. More specifically, the specification fails to disclose any structure for performing the claimed function of the “a parameter generation module”.  At best, paragraph [0025] of the originally filed specification discloses “First, in step S310, the micro-processor circuit 200 receives in parallel the input parameters xi, x2-xn and the weight parameters wi, w2-wn of the neural network operation through the parameter generation module 210”, but this citation from the specification does not explicitly disclose what the corresponding structure, material, or acts for performing the entire claimed function of the parameter generation module is. See MPEP § 2181 (II)(B) (“In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239).  Claims 1 and its dependents are therefore rejected under 35 U.S.C. 112(b) as being indefinite.  

Further, in claim 1, the claim limitation “a compare logic, “coupled to the compute module” is indefinite.  It is unclear as to what it means for a “compare logic” to be coupled to a “compute module”.  The specification does not appear to provide any specific definitions as to what constitutes a “compare logic”.  Is compare logic a hardware circuit element or is it some sort of type of software or code?  If “compare logic” was to be interpreted as merely code, how could code be coupled to a compute module?  

For examination purposes, the “parameter generation module” and “compare logic” will be interpreted to be generic hardware processing elements in a circuit.  Appropriate correction is required.

Further, in claim 8, the claim recites “the number of first bits having a first value in the sub-output parameters and the number of second bits having the first value in the sub-output parameters”. There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, this limitation will be interpreted to mean “a number of first bits having a first value in the sub-output parameters and a number of second bits having the first value in the sub-output parameters” (emphasis added).  

Further, in claim 9, the claim recites “the number of first bits having a first value in the sub-output parameters and the number of second bits having the first value in the sub-output parameters to determine the output parameter”. There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, this limitation will be interpreted to mean “a number of first bits having a first value in the sub-output parameters and a number of second bits having the first value in the sub-output parameters to determine the output parameter” (emphasis added).  

Further, in claim 19, the claim recites “the number of first bits having a first value in the sub-output parameters and the number of second bits having the first value in the sub-output parameters”. There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, this limitation will be interpreted to mean “a number of first bits having a first value in the sub-output parameters and a number of second bits having the first value in the sub-output parameters” (emphasis added).  

Further, in claim 20, the claim recites “the number of first bits having a first value in the sub-output parameters and the number of second bits having the first value in the sub-output parameters to determine the output parameter”. There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, this limitation will be interpreted to mean “a number of first bits having a first value in the sub-output parameters and a number of second bits having the first value in the sub-output parameters to determine the output parameter” (emphasis added).  


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 10, 11, 12, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being obvious over claims 1, 2, 3, 10, 11, and 13 of copending Application No. 15/928,114 (reference application 1).  Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of the instant application are obvious over the combination of the independent claims of reference application 1 and Ma (US 20190392299 A1, hereinafter “Ma”).  

15/928,113 (Current App)
15/928,114 
Ma (US 20190392299 A1) and Falcon et al (US 20160026912 A1
(Claim 1) 
A micro-processor circuit, adapted to perform a neural network operation, and comprising: a parameter generation module, receiving in parallel a plurality of input parameters and a plurality of weight parameters of the neural network operation, and generating in parallel a plurality of sub-output parameters according to the input parameters and the weight parameters; a compute module, coupled to the parameter generation module, receiving in parallel the sub-output parameters, and summing the sub-output parameters to generate a summed parameter; and 

a compare logic, coupled to the compute module, receiving the summed parameter, and performing a comparison operation based on the summed parameter to generate an output parameter of the neural network operation.
(Claim 1)
A micro-processor circuit, adapted to perform a neural network operation, and comprising: a parameter generation module, receiving in parallel a plurality of input parameters and a plurality of weight parameters of the neural network operation, and generating in parallel a plurality of sub-output parameters according to the input parameters and the weight parameters; a compute module, coupled to the parameter generation module, receiving in parallel the sub-output parameters, and summing the sub-output parameters to generate a summed parameter; and

a truncation logic, coupled to the compute module, receiving the summed parameter, and performing a truncation operation based on the summed parameter to generate an output parameter of the neural network operation.
Reference application 1 does not disclose but Ma discloses the compare logic ([0082]; [0088; and Figures 11, 12, and 15; the majority vote logic block is the compare logic]
(Claim 3) 
The micro-processor circuit as claimed in claim 1, wherein the parameter generation module encodes the input parameters and the weight parameters according to a value range of the weight parameters to generate a plurality of encoded input parameters and a plurality of encoded weight parameters, and the parameter generation module generates the sub-output parameters according to the encoded input parameters and the encoded weight parameters
(Claim 3)
The micro-processor circuit as claimed in claim 1, wherein the parameter generation module encodes the weight parameters according to a value range of the weight parameters to generate a plurality of encoded weight parameters, wherein the parameter generation module generates the sub-output parameters according to the input parameters and the encoded weight parameters.

(Claim 10)
The micro-processor circuit as claimed in claim 1, wherein the micro-processor circuit executes a micro-instruction to complete the neural network operation, a source operand of the micro-instruction comprises the input parameters and the weight parameters, and a destination operand of the micro-instruction comprises the output parameter of the neural network operation.
(Claim 10)
The micro-processor circuit as claimed in claim 1, wherein the micro-processor circuit executes a micro-instruction to complete the neural network operation, a source operand of the micro-instruction comprises the input parameters and the weight parameters, and a destination operand of the micro-instruction comprises the output parameter of the neural network operation.

(Claim 11)
The micro-processor circuit as claimed in claim 1, wherein a bit width of each of the input parameters is equal to a bit width of each of the weight parameters, and a bit width of the micro-processor circuit is greater than a sum of the bit widths of the input parameters and the weight parameters.
(Claim 2)
The micro-processor circuit as claimed in claim 1, wherein a bit width of each of the input parameters is greater than a bit width of each of the weight parameters, and a bit width of the micro-processor circuit is greater than a sum of the bit widths of all the input parameters and the weight parameters.

(Claim 12)
A method of performing a neural network operation, adapted to a micro-processor circuit comprising a parameter generation module, a compute module and a compare logic, the method of performing the neural network operation comprises: receiving in parallel a plurality of input parameters and a plurality of weight parameters of the neural network operation by the parameter generation module, and generating in parallel a plurality of sub-output parameters according to the input parameters and the weight parameters; receiving in parallel the sub-output parameters by the compute module, and summing the sub-output parameters to generate a summed parameter; and receiving the summed parameter by the compare logic, and performing a comparison operation based on the summed parameter to generate an output parameter of the neural network operation.
(Claim 11)
A method of performing a neural network operation, adapted to a micro-processor circuit comprising a parameter generation module, a compute module and a truncation logic, the method of performing the neural network operation comprises: receiving in parallel a plurality of input parameters and a plurality of weight parameters by the parameter generation module, and generating in parallel a plurality of sub-output parameters according to the input parameters and the weight parameters; receiving in parallel the sub-output parameters by the compute module, and summing the sub-output parameters to generate a summed parameter; and receiving the summed parameter by the truncation logic, and performing a truncation operation based on the summed parameter to generate an output parameter of the neural network operation.

(Claim 14)
The method of performing the neural network operation as claimed in claim 12, wherein the step of generating in parallel the sub-output parameters according to the input parameters and the weight parameters comprises: encoding the input parameters and the weight parameters by the parameter generation module according to a value range of the weight parameters, so as to generate a plurality of encoded input parameters and a plurality of encoded weight parameters; and generating the sub-output parameters by the parameter generation module according to the encoded input parameters and the encoded weight parameters.
(Claim 13)
The method of performing the neural network operation as claimed in claim 11, wherein the step of generating in parallel the sub-output parameters according to the input parameters and the weight parameters comprises: encoding the weight parameters by the parameter generation module according to a value range of the weight parameters, so as to generate a plurality of encoded weight parameters; and generating the sub-output parameters by the parameter generation module according to the input parameters and the encoded weight parameters.



Although claims 1, 2, 3, 10, 11, and 13 of copending Application No. 15/928,114 (reference application 1) substantially teach the claimed invention, reference application 1 does not explicitly teach compare logic and encoding input parameters.
Ma discloses compare logic ([0082]; “In an embodiment, the sign determination of the activation function may be performed by a majority voter logic block which determines whether a majority of inputs to the logic block are logic 1s (corresponding to values of +1) or logic 0s (corresponding to values of -1). In a particular embodiment, a majority voter logic block may be constructed from an adder tree”, which discloses the compare logic (majority voter logic block) that is coupled to the compute module; and [0088]-[0089]; “FIG. 15 illustrates an example arrangement of computational logic blocks 1100 to perform an activation function operation of a binary neural network in accordance with certain embodiments . . . The results of the bitwise multiplications are provided to a majority voter logic block 1502 that determines the sign of the summation of these results”, the output parameter being a sign of the summation of the results; and Figures 11, 12, and 15; the figures show the compare logic or majority voter block that this coupled to the compute modules that do addition operations).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of copending Application No. 15/928,114 with the compare logic of Ma to arrive at the claimed invention. The motivation for doing so would be to generate a majority result to indicate whether a majority of outputs of the first group of bitwise multipliers are set to a first binary value or a second binary value (Ma; Abstract).
Falcon discloses encoding input parameters ([0090]; “In one embodiment, calculation circuit 1200 may include a 16-bit arithmetic left shifter 1240 to scale up inputs for computations of calculation circuit 1200. In another embodiment, calculation circuit 1200 may include a right shifter and truncate logic 1232 to scale down resulting calculations of calculation circuit 1200”, which discloses the encoded input parameters that scales up inputs).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of copending Application No. 15/928,114 with the encoding of input parameters of Falcon to arrive at the claimed invention. The motivation for doing so would be to scale up inputs for computations of calculation circuit 1200 (Falcon; [0090]).
As such, the combination of copending Application No. 15/928,114, Ma, and Falcon recites all of the limitations of instant application claims 1, 3, 10, 11, 12, and 14.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 10-15 are rejected under 35 U.S.C. § 103 as being obvious over Falcon et al. (US 20160026912 A1, hereinafter “Falcon”) in view of Ma (US 20190392299 A1, hereinafter “Ma”).

Regarding claim 1, Falcon discloses [a] micro-processor circuit, adapted to perform a neural network operation, and comprising: ([0083]; “FIG. 10 illustrates a more detailed embodiment for implementing an example neural network, in accordance with embodiments of the present disclosure. In one embodiment, example CNN [convolutional neural network] 900 using a weight-shifting mechanism for CNNs may be implemented using a processing device 1000.”; and [0128]; “a processing system may include any system that has a processor, such as, for example, a digital signal processor (DSP), a microcontroller, an application specific integrated circuit (ASIC), or a microprocessor.”)
a parameter generation module, receiving in parallel a plurality of input parameters and a plurality of weight parameters of the neural network operation, and ([0085, 0088] and FIG. 11; “Execution cluster 1114 [a parameter generation module] may include a number of calculation circuits 1118, distribution logics 1116, 1122, and delay elements 1120. Distribution logic 1116 may include multiplexers to transmit             
                
                    
                        x
                    
                    
                        i
                    
                
            
         [a plurality of input parameters] to inputs of different calculation circuits 1118. Besides input signal             
                
                    
                        x
                    
                    
                        i
                    
                
            
        , distribution logic 1116 may also assign weight coefficients             
                
                    
                        w
                    
                    
                        i
                    
                
            
        , 1, …, N [a plurality of weight parameters] to different calculation circuits. … each of calculation circuits 1118 may accept sixteen input values in parallel to achieve modular and efficient computation.” Because FIG. 11 shows calculation circuits accepting inputs and weights together, it follows that weights may also be accepted in parallel.  Note that, in view of the 112f interpretation and 112a and 112b rejection above, the parameter generation module is a generic hardware processor such as a calculation circuit)
generating in parallel a plurality of sub-output parameters according to the input parameters and the weight parameters; ([0115-0126]; “FIG. 14 is a flowchart of an example embodiment of a method 1400 for weight-shifting, in accordance with embodiments of the present disclosure. Method 1400 may illustrate operations performed by, for example, CNN 900, processing device 1000, or calculation circuit 1200. … At 1440, the scaled weights may be used to determine suitable calculations, such as convolution or dot-product, on the input [generating a plurality of sub-output parameters according to the input parameters and the weight parameters]. The previous results may also be used, if available. … Furthermore, method 1400 may be performed fully or in part in parallel with each other.”);
a compute module, coupled to the parameter generation module, receiving in parallel the sub-output parameters, and summing the sub-output parameters to generate a summed parameter ([0089] and [0099]; “FIG. 12 illustrates an example embodiment of a calculation circuit 1200 that may be used to implement fully or in part calculation circuit 1118. … FIG. 13A is a more detailed illustration of MAC unit 1210. Given N input values from input latches 1302, which in turn may come from input data 1202 and weights 1204, elements of input data 1202 and weights 1204 are multiplied pair-wise at 1304 and then added together in accumulators 1306.”; and [0081]; “the multiplication and sum operations may be implemented in parallel on multi-core CPU or GPU,”).
Falcon fails to explicitly disclose a compare logic, coupled to the compute module, receiving the summed parameter, and performing a comparison operation based on the summed parameter to generate an output parameter of the neural network operation.
Ma discloses a compare logic, coupled to the compute module, receiving the summed parameter, and performing a comparison operation based on the summed parameter to generate an output parameter of the neural network operation ([0082]; “In an embodiment, the sign determination of the activation function may be performed by a majority voter logic block which determines whether a majority of inputs to the logic block are logic 1s (corresponding to values of +1) or logic 0s (corresponding to values of -1). In a particular embodiment, a majority voter logic block may be constructed from an adder tree”, which discloses the compare logic (majority voter logic block) that is coupled to the compute module; and [0088]-[0089]; “FIG. 15 illustrates an example arrangement of computational logic blocks 1100 to perform an activation function operation of a binary neural network in accordance with certain embodiments . . . The results of the bitwise multiplications are provided to a majority voter logic block 1502 that determines the sign of the summation of these results”, the output parameter being a sign of the summation of the results; and Figures 11, 12, and 15; the figures show the compare logic or majority voter block that this coupled to the compute modules that do addition operations).
Falcon and Ma are analogous because both are concerned with hardware neural network circuit operations.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in hardware neural networks to combine the compare logic of Ma with the circuit of Falcon to yield the predictable result of a compare logic, coupled to the compute module, receiving the summed parameter, and performing a comparison operation based on the summed parameter to generate an output parameter of the neural network operation.  The motivation for doing so would be to generate a majority result to indicate whether a majority of outputs of the first group of bitwise multipliers are set to a first binary value or a second binary value (Ma; Abstract).

Regarding claim 12, Falcon discloses [a] method of performing a neural network operation, adapted to a micro-processor circuit comprising a parameter generation module, a compute module and a compare logic, the method of performing the neural network operation comprises: (([0083]; “FIG. 10 illustrates a more detailed embodiment for implementing an example neural network, in accordance with embodiments of the present disclosure. In one embodiment, example CNN [convolutional neural network] 900 using a weight-shifting mechanism for CNNs may be implemented using a processing device 1000.”; and [0128]; “a processing system may include any system that has a processor, such as, for example, a digital signal processor (DSP), a microcontroller, an application specific integrated circuit (ASIC), or a microprocessor.”; and FIG. 11; “Execution cluster 1114 [a parameter generation module] may include a number of calculation circuits 1118”, the calculation circuits being the parameter generation and compute modules)
receiving in parallel a plurality of input parameters and a plurality of weight parameters of the neural network operation by the parameter generation module, and (([0085, 0088] and FIG. 11; “Execution cluster 1114 [a parameter generation module] may include a number of calculation circuits 1118, distribution logics 1116, 1122, and delay elements 1120. Distribution logic 1116 may include multiplexers to transmit             
                
                    
                        x
                    
                    
                        i
                    
                
            
         [a plurality of input parameters] to inputs of different calculation circuits 1118. Besides input signal             
                
                    
                        x
                    
                    
                        i
                    
                
            
        , distribution logic 1116 may also assign weight coefficients             
                
                    
                        w
                    
                    
                        i
                    
                
            
        , 1, …, N [a plurality of weight parameters] to different calculation circuits. … each of calculation circuits 1118 may accept sixteen input values in parallel to achieve modular and efficient computation.” Because FIG. 11 shows calculation circuits accepting inputs and weights together, it follows that weights may also be accepted in parallel)
generating in parallel a plurality of sub-output parameters according to the input parameters and the weight parameters; (([0115-0126]; “FIG. 14 is a flowchart of an example embodiment of a method 1400 for weight-shifting, in accordance with embodiments of the present disclosure. Method 1400 may illustrate operations performed by, for example, CNN 900, processing device 1000, or calculation circuit 1200. … At 1440, the scaled weights may be used to determine suitable calculations, such as convolution or dot-product, on the input [generating a plurality of sub-output parameters according to the input parameters and the weight parameters]. The previous results may also be used, if available. … Furthermore, method 1400 may be performed fully or in part in parallel with each other.”)
receiving in parallel the sub-output parameters by the compute module, and summing the sub-output parameters to generate a summed parameter (([0089] and [0099]; “FIG. 12 illustrates an example embodiment of a calculation circuit 1200 that may be used to implement fully or in part calculation circuit 1118. … FIG. 13A is a more detailed illustration of MAC unit 1210. Given N input values from input latches 1302, which in turn may come from input data 1202 and weights 1204, elements of input data 1202 and weights 1204 are multiplied pair-wise at 1304 and then added together in accumulators 1306.”; and [0081]; “the multiplication and sum operations may be implemented in parallel on multi-core CPU or GPU,”).
Falcon fails to explicitly disclose compare logic and receiving the summed parameter by the compare logic, and performing a comparison operation based on the summed parameter to generate an output parameter of the neural network operation.
Ma discloses compare logic and receiving the summed parameter by the compare logic, and performing a comparison operation based on the summed parameter to generate an output parameter of the neural network operation ([0082]; “In an embodiment, the sign determination of the activation function may be performed by a majority voter logic block which determines whether a majority of inputs to the logic block are logic 1s (corresponding to values of +1) or logic 0s (corresponding to values of -1). In a particular embodiment, a majority voter logic block may be constructed from an adder tree”, which discloses the compare logic (majority voter logic block) that is coupled to the compute module; and [0088]-[0089]; “FIG. 15 illustrates an example arrangement of computational logic blocks 1100 to perform an activation function operation of a binary neural network in accordance with certain embodiments . . . The results of the bitwise multiplications are provided to a majority voter logic block 1502 that determines the sign of the summation of these results”, the output parameter being a sign of the summation of the results; and Figures 11, 12, and 15; the figures show the compare logic or majority voter block that this coupled to the compute modules that do addition operations).
The motivation to combine Falcon and Ma is the same as discussed above with respect to claim 1.

	Regarding claim 2, the rejection of claim 1 is incorporated but Falcon fails to explicitly disclose wherein the compare logic compares the number of a first value type and the number of a second value type of the sub-output parameters according to the summed parameter to determine the output parameter.
Ma discloses wherein the compare logic compares the number of a first value type and the number of a second value type of the sub-output parameters according to the summed parameter to determine the output parameter ([0082]; “In an embodiment, the sign determination of the activation function may be performed by a majority voter logic block which determines whether a majority of inputs to the logic block are logic 1s (corresponding to values of +1) or logic 0s (corresponding to values of -1). In a particular embodiment, a majority voter logic block may be constructed from an adder tree”, which discloses the compare logic (majority voter logic block) that compares the number of a first value type (+1) to a number of a second value type (-1) using majority voting; and [0088]-[0089]; “FIG. 15 illustrates an example arrangement of computational logic blocks 1100 to perform an activation function operation of a binary neural network in accordance with certain embodiments . . . The results of the bitwise multiplications are provided to a majority voter logic block 1502 that determines the sign of the summation of these results”, the output parameter being a sign of the summation of the results; and Figures 11, 12, and 15; the figures show the compare logic or majority voter block that this coupled to the compute modules that do addition operations).
The motivation to combine Falcon and Ma is the same as discussed above with respect to claim 1.

	Regarding claim 3, the rejection of claim 1 is incorporated and Falcon further discloses wherein the parameter generation module encodes the input parameters and the weight parameters according to a value range of the weight parameters to generate a plurality of encoded input parameters and a plurality of encoded weight parameters, and ([0094]; ““In one embodiment, for a given layer, the maximum and minimum values of weights 1204 may be determined. In another embodiment and based on such a determination, weights 1204 may be scaled up to meet a defined range. For example, if weights 1204 are given as positive and negative fractions less than one, then weights 1204 may be scaled up to the range (-1, 1).”); and [0090]; “In one embodiment, calculation circuit 1200 may include a 16-bit arithmetic left shifter 1240 to scale up inputs for computations of calculation circuit 1200. In another embodiment, calculation circuit 1200 may include a right shifter and truncate logic 1232 to scale down resulting calculations of calculation circuit 1200”, which discloses the encoded input parameters that scales up inputs)
the parameter generation module generates the sub-output parameters according to the encoded input parameters and the encoded weight parameters (Figure 12 and [0093] and [0097]; ““Weights 1204 may be stored in memory or storage of the processor until they are needed for use by calculation circuit 1200. Input data 1202 may be read from various input layers of for example, images. … Furthermore, after weights are scaled up for use in weights 1204, weight values may be truncated in order to preserve a desired lower precision. For example, if calculation circuit 1200 is to use weights with eight bits of precision, the bottom sixteen bits may be truncated from weights before they are provided as weights 1204. Calculation circuit 1200 may utilize these, for example, eight-bit weight values to perform dot-product, convolution, or other calculations for CNN.”).

Regarding claim 4, the rejection of claim 1 is incorporated and Falcon further discloses wherein if value ranges of the input parameters and the weight parameters respectively comprise two value types, the parameter generation module adopts a first encoding method to encode the input parameters and the weight parameters, and ([0094]; “In one embodiment, for a given layer, the maximum and minimum values [example of two value types] of weights 1204 may be determined. In another embodiment and based on such a determination, weights 1204 may be scaled up to meet a defined range. For example, if weights 1204 are given as positive and negative [example of two value types] fractions less than one, then weights 1204 may be scaled up to the range (-1, 1) [disclosing a first encoding method to encode the weight parameters].”)
the parameter generation module generates the sub-output parameters through a first look-up table or a first logic circuit according to the encoded input parameters and the encoded weight parameters ([0090]-[0094] and Figure 12; the figure and the paragraphs disclose generating the sub-output parameters through a first logic circuit (calculation circuit 1200), according to the encoded input and weight parameters).

Regarding claim 10, the rejection of claim 1 is incorporated and Falcon further discloses wherein the micro-processor circuit executes a micro-instruction to complete the neural network operation, ([0023]; “The following description describes weight-shifting mechanism for reconfigurable processing units within or in association with a processor, virtual processor, package, computer system, or other processing apparatus. In one embodiment, such a weight-shifting mechanism may be used in convolution neural networks (CNN).”; and [0053]; “in one embodiment, the decoder decodes a received instruction into one or more operations called ‘micro-instructions’ or ‘micro-operations’ (also called micro op or uops) that the machine may execute. In other embodiments, the decoder parses the instruction into an opcode and corresponding data and control fields that may be used by the micro-architecture to perform operations in accordance with one embodiment.”
a source operand of the micro-instruction comprises the input parameters and the weight parameters, and ([0032]; “For example, in one embodiment, the bits in a 64-bit register may be organized as a source operand containing four separate 16-bit data elements, each of which represents a separate 16-bit value.”; and [0107]; “For example, processing device 1000 may include registers for storing weights or input values as well as multiplexers to route values to appropriate multiplication circuits.”
a destination operand of the micro-instruction comprises the output parameter of the neural network operation ([0032]; “In one embodiment, a SIMD instruction specifies a single vector operation to be performed on two source vector operands to generate a destination vector operand (also referred to as a result vector operand) of the same or different size, with the same or different number of data elements, and in the same or different data element order.”; and [0123]; “The truncated and scaled results may be stored in memory, a register, or otherwise sent to another calculation circuit.”).

Regarding claim 11, the rejection of claim 1 is incorporated and Falcon further discloses wherein a bit width of each of the input parameters is equal to a bit width of each of the weight parameters, and (Figure 12; the figure discloses that a bit width of the input parameters is equal to a bit width of each of the weight parameters (8 bits = 8 bits or 1.7 format=1.7 format))
a bit width of the micro-processor circuit is greater than a sum of the bit widths of the input parameters and the weight parameters (Figure 12; the figure discloses that a bit width of the micro-processor circuit is greater than a sum of the bit widths of the input parameters and the weight parameters (19 bits>16 bits or 5.14 format>(1.7 format+1.7 format))).


	Regarding claim 13, the rejection of claim 12 is incorporated but Falcon fails to explicitly disclose comparing the number of a first value type and the number of a second value type of the sub-output parameters by the compare logic according to the summed parameter, so as to determine the output parameter.
Ma discloses comparing the number of a first value type and the number of a second value type of the sub-output parameters by the compare logic according to the summed parameter, so as to determine the output parameter ([0082]; “In an embodiment, the sign determination of the activation function may be performed by a majority voter logic block which determines whether a majority of inputs to the logic block are logic 1s (corresponding to values of +1) or logic 0s (corresponding to values of -1). In a particular embodiment, a majority voter logic block may be constructed from an adder tree”, which discloses the compare logic (majority voter logic block) that compares the number of a first value type (+1) to a number of a second value type (-1) using majority voting; and [0088]-[0089]; “FIG. 15 illustrates an example arrangement of computational logic blocks 1100 to perform an activation function operation of a binary neural network in accordance with certain embodiments . . . The results of the bitwise multiplications are provided to a majority voter logic block 1502 that determines the sign of the summation of these results”, the output parameter being a sign of the summation of the results; and Figures 11, 12, and 15; the figures show the compare logic or majority voter block that this coupled to the compute modules that do addition operations).
The motivation to combine Falcon and Ma is the same as discussed above with respect to claim 1.

	Regarding claim 14, the rejection of claim 12 is incorporated and Falcon further discloses encoding the input parameters and the weight parameters by the parameter generation module according to a value range of the weight parameters, so as to generate a plurality of encoded input parameters and a plurality of encoded weight parameters ([0094]; ““In one embodiment, for a given layer, the maximum and minimum values of weights 1204 may be determined. In another embodiment and based on such a determination, weights 1204 may be scaled up to meet a defined range. For example, if weights 1204 are given as positive and negative fractions less than one, then weights 1204 may be scaled up to the range (-1, 1).”); and [0090]; “In one embodiment, calculation circuit 1200 may include a 16-bit arithmetic left shifter 1240 to scale up inputs for computations of calculation circuit 1200. In another embodiment, calculation circuit 1200 may include a right shifter and truncate logic 1232 to scale down resulting calculations of calculation circuit 1200”, which discloses the encoded input parameters that scales up inputs)
generating the sub-output parameters by the parameter generation module according to the encoded input parameters and the encoded weight parameters (Figure 12 and [0093] and [0097]; ““Weights 1204 may be stored in memory or storage of the processor until they are needed for use by calculation circuit 1200. Input data 1202 may be read from various input layers of for example, images. … Furthermore, after weights are scaled up for use in weights 1204, weight values may be truncated in order to preserve a desired lower precision. For example, if calculation circuit 1200 is to use weights with eight bits of precision, the bottom sixteen bits may be truncated from weights before they are provided as weights 1204. Calculation circuit 1200 may utilize these, for example, eight-bit weight values to perform dot-product, convolution, or other calculations for CNN.”).

Regarding claim 15, the rejection of claim 12 is incorporated and Falcon further discloses wherein if value ranges of the input parameters and the weight parameters respectively comprise two value types, the parameter generation module adopts a first encoding method to encode the input parameters and the weight parameters, and ([0094]; “In one embodiment, for a given layer, the maximum and minimum values [example of two value types] of weights 1204 may be determined. In another embodiment and based on such a determination, weights 1204 may be scaled up to meet a defined range. For example, if weights 1204 are given as positive and negative [example of two value types] fractions less than one, then weights 1204 may be scaled up to the range (-1, 1) [disclosing a first encoding method to encode the weight parameters].”
the step of generating in parallel the sub-output parameters according to the input parameters and the weight parameters comprises: generating the sub-output parameters through a first look-up table or a first logic circuit by the parameter generation module according to the encoded input parameters and the encoded weight parameters ([0090]-[0094] and Figure 12; the figure and the paragraphs disclose generating the sub-output parameters through a first logic circuit (calculation circuit 1200), according to the encoded input and weight parameters).


Claims 5-9 and 16-20 are rejected under 35 U.S.C. § 103 as being obvious over Falcon in view of Ma and further in view of Zhu et al., (Zhu et al., “TRAINED TERNARY QUANTIZATION”, Feb. 23, 2017, ICLR 2017, pp. 1-10, hereinafter “Zhu”).

Regarding claim 5, the rejection of claim 1 is incorporated but Falcon fails to explicitly disclose wherein if value ranges of the input parameters and the weight parameters respectively comprise three value types, the parameter generation module adopts a second encoding method to encode the input parameters and the weight parameters, and the parameter generation module generates the sub-output parameters through a second look-up table or a second logic circuit according to the encoded input parameters and the encoded weight parameters.
Zhu discloses wherein if value ranges of the input parameters and the weight parameters respectively comprise three value types, the parameter generation module adopts a second encoding method to encode the input parameters and the weight parameters, and (Page 3-4, Section 4 and 4.1; equation (6) discloses that full-resolution weights that fall into one of three categories, where a value range of the weight parameters and the input parameters comprise three value types, and are translate into quantized ternary weights by adopting a second encoding method to encode the weight parameters)
the parameter generation module generates the sub-output parameters through a second look-up table or a second logic circuit according to the encoded input parameters and the encoded weight parameters (Abstract; “During inference, only ternary values (2-bit weights) and scaling factors are needed, therefore our models are nearly 16× smaller than fullprecision models. Our ternary models can also be viewed as sparse binary weight networks, which can potentially be accelerated with custom circuit”, which discloses a second logic circuit to generate sub-output parameters; and Page 4, Equation 6-8 and Figure 1; the equations disclose generating the sub-output parameters in the form of weights through ternary quantization, and this is accomplished using a second logic circuit as disclosed as the “custom circuit” in the Abstract). 
Falcon, Ma, and Zhu are analogous because all are concerned with configuring weights in neural network operations.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in neural networks to combine the second encoding method of Zhu with the circuit of Falcon and Ma to yield the predictable result wherein if value ranges of the input parameters and the weight parameters respectively comprise three value types, the parameter generation module adopts a second encoding method to encode the input parameters and the weight parameters, and the parameter generation module generates the sub-output parameters through a second look-up table or a second logic circuit according to the encoded input parameters and the encoded weight parameters.  The motivation for doing so would be to reduce the precision of weights in neural networks to ternary values while also improving the accuracy of a neural network (Zhu; Abstract).

Regarding claim 6, the rejection of claims 1 and 5 are incorporated but Falcon fails to explicitly disclose wherein the compute module comprises: a first sub-compute module, configured to sum values of a first bit of each of the sub-output parameters to generate a first summed parameter; and a second sub-compute module, configured to sum values of a second bit of each of the sub-output parameters to generate a second summed parameter, wherein the compare logic compares the first summed parameter and the second summed parameter to determine the output parameter.
Ma discloses wherein the compute module comprises: a first sub-compute module, configured to sum values of a first bit of each of the sub-output parameters to generate a first summed parameter; and (Figure 15 and [0090]-[0091]; the adder tree in the figure (1100G-1100M), comprises adders, which are sub compute modules, that sum values of a first or second bit of each of the sub output parameters to generate a summed parameter)
a second sub-compute module, configured to sum values of a second bit of each of the sub-output parameters to generate a second summed parameter, (Figure 15 and [0090]-[0091]; the adder tree in the figure (1100G-1100M), comprises adders, which are sub compute modules, that sum values of a first or second bit of each of the sub output parameters to generate a summed parameter)
wherein the compare logic compares the first summed parameter and the second summed parameter to determine the output parameter ([0091]; “That is, if the sign of the result of the summation is positive, then more +1 values were supplied to the adder than -1 values, and the most significant bit will be a logical 1 (representing a positive sign). However, if the sign of the result of the summation is negative, then more -1 values were supplied to the adder than +1 values, and the most significant bit will be a logical 0 (representing a negative sign). Accordingly, the majority voter produces the majority bit of the input bits”, the output parameter being the most significant bit determined through majority voting).
Falcon and Ma are analogous because both are concerned with hardware neural network circuit operations.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in hardware neural networks to combine the first and second sub-compute modules of Ma with the circuit of Falcon to yield the predictable result of wherein the compute module comprises: a first sub-compute module, configured to sum values of a first bit of each of the sub-output parameters to generate a first summed parameter; and a second sub-compute module, configured to sum values of a second bit of each of the sub-output parameters to generate a second summed parameter, wherein the compare logic compares the first summed parameter and the second summed parameter to determine the output parameter.  The motivation for doing so would be to produce a majority bit of the input bits (Ma; [0091]).

Regarding claim 7, the rejection of claims 1 and 5 are incorporated and Falcon further discloses one of the encoded input parameters and one of the encoded weight parameters ([0094]; ““In one embodiment, for a given layer, the maximum and minimum values of weights 1204 may be determined. In another embodiment and based on such a determination, weights 1204 may be scaled up to meet a defined range. For example, if weights 1204 are given as positive and negative fractions less than one, then weights 1204 may be scaled up to the range (-1, 1).”); and [0090]; “In one embodiment, calculation circuit 1200 may include a 16-bit arithmetic left shifter 1240 to scale up inputs for computations of calculation circuit 1200. In another embodiment, calculation circuit 1200 may include a right shifter and truncate logic 1232 to scale down resulting calculations of calculation circuit 1200”, which discloses the encoded input parameters that scales up inputs)
Falcon fails to explicitly disclose wherein the second logic circuit comprises: a first sub-logic circuit, configured to generate a first bit of each of the sub-output parameters according to one of the encoded input parameters and one of the encoded weight parameters of the neural network operation; and a second sub-logic circuit, configured to generate a second bit of each of the sub-output parameters according to one of the encoded input parameters and one of the encoded weight parameters of the neural network operation.
Ma discloses a first sub-logic circuit, configured to generate a first bit of each of the sub-output parameters according to one of the encoded input parameters and one of the encoded weight parameters of the neural network operation; and (Figure 15; the figure discloses, under a broadest reasonable interpretation of the claim language, a first and second sub-logic circuit that generate a first and second bit of each of the sub-output parameters as an output of one of the XNOR gates in the figure)
a second sub-logic circuit, configured to generate a second bit of each of the sub-output parameters according to one of the encoded input parameters and one of the encoded weight parameters of the neural network operation (Figure 15; the figure discloses, under a broadest reasonable interpretation of the claim language, a first and second sub-logic circuit that generate a first and second bit of each of the sub-output parameters as an output of one of the XNOR gates in the figure).
Falcon and Ma are analogous because both are concerned with hardware neural network circuit operations.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in hardware neural networks to combine the first and second sub-logic circuits of Ma with the circuit and input and weight encoding of Falcon to yield the predictable result of wherein the second logic circuit comprises: a first sub-logic circuit, configured to generate a first bit of each of the sub-output parameters according to one of the encoded input parameters and one of the encoded weight parameters of the neural network operation; and a second sub-logic circuit, configured to generate a second bit of each of the sub-output parameters according to one of the encoded input parameters and one of the encoded weight parameters of the neural network operation.  The motivation for doing so would be to perform an activation function operation of a binary neural network (Ma; [0088]).

Regarding claim 8, the rejections of claims 1 and 5 are incorporated but Falcon fails to explicitly disclose wherein the compute module calculates the number of first bits having a first value in the sub-output parameters and the number of second bits having the first value in the sub-output parameters.
Ma discloses wherein the compute module calculates the number of first bits having a first value in the sub-output parameters and the number of second bits having the first value in the sub-output parameters ([0091]; “That is, if the sign of the result of the summation is positive, then more +1 values were supplied to the adder than -1 values, and the most significant bit will be a logical 1 (representing a positive sign). However, if the sign of the result of the summation is negative, then more -1 values were supplied to the adder than +1 values, and the most significant bit will be a logical 0 (representing a negative sign). Accordingly, the majority voter produces the majority bit of the input bits”, the sign of the summation being, under a broadest reasonable interpretation of the claim language, a result of calculating the number of first bits having a first value in the sub-output parameters and the number of second bits having the first value in the sub-output parameters).
Falcon and Ma are analogous because both are concerned with hardware neural network circuit operations.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in hardware neural networks to combine the calculating a number of first bits having a first value and a number of second bits having a second values, as taught by Ma, with the circuit of Falcon to yield the predictable result of wherein the compute module calculates the number of first bits having a first value in the sub-output parameters and the number of second bits having the first value in the sub-output parameters r.  The motivation for doing so would be to produce a majority bit of the input bits (Ma; [0091]).


Regarding claim 9, the rejections of claims 1 and 5 are incorporated but Falcon fails to explicitly disclose wherein the compare logic compares the number of first bits having a first value in the sub-output parameters and the number of second bits having the first value in the sub-output parameters to determine the output parameter.
Ma discloses wherein the compare logic compares the number of first bits having a first value in the sub-output parameters and the number of second bits having the first value in the sub-output parameters to determine the output parameter ([0091]; “That is, if the sign of the result of the summation is positive, then more +1 values were supplied to the adder than -1 values, and the most significant bit will be a logical 1 (representing a positive sign). However, if the sign of the result of the summation is negative, then more -1 values were supplied to the adder than +1 values, and the most significant bit will be a logical 0 (representing a negative sign). Accordingly, the majority voter produces the majority bit of the input bits”, the output parameter being the most significant bit determined through majority voting).
The motivation to combine Falcon and Ma is the same as discussed above with respect to claim 6.



Regarding claim 16, the rejection of claim 12 is incorporated but Falcon fails to explicitly disclose wherein if value ranges of the input parameters and the weight parameters respectively comprise three value types, the parameter generation module adopts a second encoding method to encode the input parameters and the weight parameters, and the step of generating in parallel the sub-output parameters according to the input parameters and the weight parameters comprises: generating the sub-output parameters by the parameter generation module through a second look-up table or a second logic circuit according to the encoded input parameters and the encoded weight parameters.
Zhu discloses wherein if value ranges of the input parameters and the weight parameters respectively comprise three value types, the parameter generation module adopts a second encoding method to encode the input parameters and the weight parameters (Page 3-4, Section 4 and 4.1; equation (6) discloses that full-resolution weights that fall into one of three categories, where a value range of the weight parameters and the input parameters comprise three value types, and are translate into quantized ternary weights by adopting a second encoding method to encode the weight parameters)
generating the sub-output parameters by the parameter generation module through a second look-up table or a second logic circuit according to the encoded input parameters and the encoded weight parameters (Abstract; “During inference, only ternary values (2-bit weights) and scaling factors are needed, therefore our models are nearly 16× smaller than fullprecision models. Our ternary models can also be viewed as sparse binary weight networks, which can potentially be accelerated with custom circuit”, which discloses a second logic circuit to generate sub-output parameters; and Page 4, Equation 6-8 and Figure 1; the equations disclose generating the sub-output parameters in the form of weights through ternary quantization, and this is accomplished using a second logic circuit as disclosed as the “custom circuit” in the Abstract). 
The motivation to combine Falcon and Ma is the same as discussed above with respect to claim 5.

Regarding claim 17, the rejection of claims 12 and 16 are incorporated but Falcon fails to explicitly disclose wherein the compute module comprises a first sub-compute module and a second sub-compute module, and the step of summing the sub-output parameters to generate the summed parameter comprises: summing a value of a first bit of each of the sub-output parameters by the first sub-compute module to generate a first summed parameter; and summing a value of a second bit of each of the sub-output parameters by the second sub-compute module to generate a second summed parameter, wherein the step of performing the comparison operation based on the summed parameter to generate the output parameter of the neural network operation comprises: comparing the first summed parameter and the second summed parameter by the compare logic to determine the output parameter.
Ma discloses wherein the compute module comprises a first sub-compute module and a second sub-compute module, and the step of summing the sub-output parameters to generate the summed parameter comprises: summing a value of a first bit of each of the sub-output parameters by the first sub-compute module to generate a first summed parameter (Figure 15 and [0090]-[0091]; the adder tree in the figure (1100G-1100M), comprises adders, which are sub compute modules, that sum values of a first or second bit of each of the sub output parameters to generate a summed parameter)
summing a value of a second bit of each of the sub-output parameters by the second sub-compute module to generate a second summed parameter (Figure 15 and [0090]-[0091]; the adder tree in the figure (1100G-1100M), comprises adders, which are sub compute modules, that sum values of a first or second bit of each of the sub output parameters to generate a summed parameter)
wherein the step of performing the comparison operation based on the summed parameter to generate the output parameter of the neural network operation comprises: comparing the first summed parameter and the second summed parameter by the compare logic to determine the output parameter ([0091]; “That is, if the sign of the result of the summation is positive, then more +1 values were supplied to the adder than -1 values, and the most significant bit will be a logical 1 (representing a positive sign). However, if the sign of the result of the summation is negative, then more -1 values were supplied to the adder than +1 values, and the most significant bit will be a logical 0 (representing a negative sign). Accordingly, the majority voter produces the majority bit of the input bits”, the output parameter being the most significant bit determined through majority voting).
The motivation to combine Falcon and Ma is the same as discussed above with respect to claim 6.

Regarding claim 18, the rejection of claims 12 and 16 are incorporated and Falcon further discloses one of the encoded input parameters and one of the encoded weight parameters ([0094]; ““In one embodiment, for a given layer, the maximum and minimum values of weights 1204 may be determined. In another embodiment and based on such a determination, weights 1204 may be scaled up to meet a defined range. For example, if weights 1204 are given as positive and negative fractions less than one, then weights 1204 may be scaled up to the range (-1, 1).”); and [0090]; “In one embodiment, calculation circuit 1200 may include a 16-bit arithmetic left shifter 1240 to scale up inputs for computations of calculation circuit 1200. In another embodiment, calculation circuit 1200 may include a right shifter and truncate logic 1232 to scale down resulting calculations of calculation circuit 1200”, which discloses the encoded input parameters that scales up inputs)
Falcon fails to explicitly disclose wherein the second logic circuit comprises a first sub-logic circuit and a second sub-logic circuit, and the step of generating the sub-output parameters through the second look-up table or the second logic circuit comprises: generating a first bit of each of the sub-output parameters by the first sub-logic circuit according to one of the encoded input parameters and one of the encoded weight parameters of the neural network operation; and generating a second bit of each of the sub-output parameters by the second sub-logic circuit according to one of the encoded input parameters and one of the encoded weight parameters of the neural network operation.
Ma discloses generating a first bit of each of the sub-output parameters by the first sub-logic circuit according to one of the encoded input parameters and one of the encoded weight parameters of the neural network operation (Figure 15; the figure discloses, under a broadest reasonable interpretation of the claim language, a first and second sub-logic circuit that generate a first and second bit of each of the sub-output parameters as an output of one of the XNOR gates in the figure)
generating a second bit of each of the sub-output parameters by the second sub-logic circuit according to one of the encoded input parameters and one of the encoded weight parameters of the neural network operation (Figure 15; the figure discloses, under a broadest reasonable interpretation of the claim language, a first and second sub-logic circuit that generate a first and second bit of each of the sub-output parameters as an output of one of the XNOR gates in the figure).
The motivation to combine Falcon and Ma is the same as discussed above with respect to claim 7.

Regarding claim 19, the rejections of claims 12 and 16 are incorporated but Falcon fails to explicitly disclose wherein the compute module calculates the number of first bits having a first value in the sub-output parameters and the number of second bits having the first value in the sub-output parameters.
Ma discloses wherein the compute module calculates the number of first bits having a first value in the sub-output parameters and the number of second bits having the first value in the sub-output parameters ([0091]; “That is, if the sign of the result of the summation is positive, then more +1 values were supplied to the adder than -1 values, and the most significant bit will be a logical 1 (representing a positive sign). However, if the sign of the result of the summation is negative, then more -1 values were supplied to the adder than +1 values, and the most significant bit will be a logical 0 (representing a negative sign). Accordingly, the majority voter produces the majority bit of the input bits”, the sign of the summation being, under a broadest reasonable interpretation of the claim language, a result of calculating the number of first bits having a first value in the sub-output parameters and the number of second bits having the first value in the sub-output parameters).
The motivation to combine Falcon and Ma is the same as discussed above with respect to claim 8.


Regarding claim 20, the rejections of claims 12 and 16 are incorporated but Falcon fails to explicitly disclose wherein the compare logic compares the number of first bits having a first value in the sub-output parameters and the number of second bits having the first value in the sub-output parameters to determine the output parameter.
Ma discloses wherein the compare logic compares the number of first bits having a first value in the sub-output parameters and the number of second bits having the first value in the sub-output parameters to determine the output parameter ([0091]; “That is, if the sign of the result of the summation is positive, then more +1 values were supplied to the adder than -1 values, and the most significant bit will be a logical 1 (representing a positive sign). However, if the sign of the result of the summation is negative, then more -1 values were supplied to the adder than +1 values, and the most significant bit will be a logical 0 (representing a negative sign). Accordingly, the majority voter produces the majority bit of the input bits”, the output parameter being the most significant bit determined through majority voting).
The motivation to combine Falcon and Ma is the same as discussed above with respect to claim 6.

Conclusion
                                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403.  The examiner can normally be reached on Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2125            


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Specification does not appear to provide any structural support for the claimed parameter generation module.  This issue is addressed in the 35 USC 112 (a) and 35 USC 112 (b) rejection below.